[patrickemploymentagreeme001.jpg]
EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”), is made and
entered into this 24th day of November 2020 by and between Patrick Industries,
Inc., an Indiana corporation, (“Employer”), and Jacob R. Petkovich,
(“Executive”), collectively “the Parties”, to be effective as of the date above
(“Effective Date”). RECITALS A. Employer desires to employ the Executive upon
the terms and conditions set forth herein and the Executive wishes to accept
employment upon the terms and conditions set forth herein including, without
limitation, the non-disclosure and non-competition covenants and agreements of
the Executive set forth in Sections 7 and 8 hereof, in order to cause the
Employer to provide Executive the Compensation (as defined herein). B. Patrick
is a leading manufacturer and distributor of component parts, building products,
materials, and other products for sale to the recreational vehicle, marine,
manufactured housing, residential housing, high-rise, hospitality, kitchen
cabinet, office and household furniture, fixtures and commercial furnishings,
and other industrial markets, in the United States and Canada. (“Patrick’s
Business”). AGREEMENT In consideration of the foregoing and the mutual promises
and covenants set forth herein, the parties, intending to be legally bound,
agree as follows: 1. Definitions. For the purposes of this Agreement, the
following terms have the meanings specified or referred to in this Section 1.
“Affiliate(s)” -- any Person directly or indirectly controlled by, or under
common control with, the Employer or any other referenced Person. “Agreement” --
this Employment Agreement, including any Exhibits hereto, as amended from time
to time. “Annual Performance Bonus” -- as described in Section 3.2. “Benefits”
-- as described in Section 3.1(b). “Board of Directors” -- the board of
directors of the Employer. “Cause” -- means the occurrence of any of the
following events during the Employment Period: (a) the Executive’s conviction of
any felony, the Executive’s embezzlement or misappropriation of money or other
property of the Employer; (b) any act of gross negligence, gross misconduct, or
gross corporate waste by the Executive to the Employer or the commission of any
intentional tort by the Executive against the Employer; or (c) the Executive’s
failure, after notice and a reasonable opportunity to cure, to execute the
duties assigned to him pursuant to



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme002.jpg]
2 Section 2.3. For the avoidance of doubt, gross negligence or gross misconduct
shall include, but shall not be limited to, the commission of an egregious error
or continuously poor performance in the execution of Executive’s duties and
responsibilities of his office after receiving no more than two (2) negative
performance evaluations, improvement plan and written warnings from the CEO or
the Board within a six (6) month period. “Compensation” -- Salary and Benefits.
“Confidential Information” -- any and all: (a) trade secrets concerning the
business and affairs of the Employer or any Affiliate of the Employer, product
or service specifications, data, know- how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing, marketing or distribution methods and processes, customer lists,
prospective customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures, and architectures (and related formulae, compositions,
processes, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods and information), and any other information, however
documented, that is a “trade secret” either under common law or as such term is
defined by statute under the laws of any applicable jurisdiction; (b)
information concerning the business and affairs of the Employer or its
Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, employee names, contact information and background
information, personnel training and techniques and materials), however
documented; and (c) notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Employer or Affiliates of the Employer,
containing or based, in whole or in part, on any information included in the
foregoing. “Disability” -- The Executive will be deemed to have a “disability”
if, for physical or mental reasons, the Executive is unable to perform the
Executive’s duties under this Agreement for 90 consecutive days, or 180 days
during any 12 month period. The disability of the Executive will be determined
by a medical doctor selected by written agreement of the Employer and the
Executive upon the written request of either party by notice to the other. If
the Employer and the Executive cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether the Executive has
a disability. The determination of the medical doctor



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme003.jpg]
3 selected will be binding on both parties. The Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of disability. The Executive will be required to sign the necessary forms to
authorize the physician to disclose the determination of disability and to
provide the medical records relied upon. If the Executive is not legally
competent, the Executive’s legal guardian or duly authorized attorney-in-fact
will act in the Executive’s stead, for the purposes of selecting the medical
doctor, submitting the Executive to the examinations and providing the
authorization of disclosure. “Effective Date” -- as defined in the Introduction
to this Agreement. “Employee Invention” -- any idea, invention, technique,
modification, process, or improvement (whether patentable or not), and any work
of authorship (whether or not copyright protection may be obtained for it)
created, conceived, or developed by the Executive, either solely or in
conjunction with others, during the Employment Period, or a period that includes
a portion of the Employment Period, that relates in any way to, or is useful in
any manner in, the business then being conducted or proposed to be conducted by
the Employer, and any such item created by the Executive, either solely or in
conjunction with others, following termination of the Executive’s employment
with the Employer, that is based upon or uses Confidential Information;
provided, however, that any item so created by the Executive that is based upon
or uses Confidential Information that the Executive demonstrates was or became
generally available to the public, other than as a result of a disclosure by the
Executive, will not be deemed to be an Employee Invention for any purposes.
“Employer” – Patrick Industries, Inc. “Employer’s Material Breach” – failure by
the Employer to comply with any material provision regarding the Executive’s
compensation, benefits and other amounts payable to Executive under this
Agreement, or any of the Employer material obligations under the Agreement,
excepting (i) a change in the Executive’s compensation as required by the Board
of Directors and consistent with similar modifications to the compensation,
benefits and other amounts payable to the Employer’s executives and senior
leadership team members; (ii) a modification to the Employer’s compensation,
benefits and other amounts payable to Executive resulting from the Executive’s
failure or the Executive’s deficient performance of the Executive’s duties and
responsibilities as reasonably determined by the Employer. “Employment Period”
-- the term of the Executive’s employment under this Agreement. “Non-competition
Period” -- for a period of time equal to the Employment Period plus two years.



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme004.jpg]
4 “Person” -- any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
“Proprietary Items” -- as defined in Section 7.2(a)(iv). “Salary” -- as defined
in Section 3.1(a). 2. Employment Term and Duties 2.1 Employment. The Employer
hereby employs the Executive, effective as of the Effective Date, and the
Executive shall accept employment by the Employer, effective as of the Effective
Date, upon the terms and conditions set forth in this Agreement including
Schedule A. 2.2 Term. The term of the Executive’s employment under this
Agreement shall commence on the Effective Date and continue through January 31,
2024 unless terminated by either party in accordance with Section 6 below (the
“Employment Period”). At least 90 days prior to the end of the Employment
Period, or upon the retirement or departure of the current CEO (should that
occur more than 90 days prior to the end of the Employment Period), the CEO or
members of the Board shall review with Executive his then present role with the
Employer and determine what at his future role with the Employer, if any, is to
be and revise this Agreement as needed. A decision by the Employer not to renew
this Agreement shall be deemed a termination by the Employer of the Executive
without Cause, unless the Employer advises the Executive in writing he is being
terminated for Cause (as defined in Section 6.1(b) and Section 1) and describing
the Cause, or unless the Executive is terminated due to death or disability as
discussed in Section 6.1(a). If the Executive determines that the revisions to
this Agreement at the end of the Employment Period, if any, are not acceptable,
and Executive elects to terminate this Agreement or not renew it, that decision
by Executive shall be deemed a termination by the Executive pursuant to Section
6.1(d) of this Agreement, provided, however that if the Executive provides a
minimum of six (6) months’ notice of his departure date to the Employer (the
“Six-Months Departure Notice”), the only obligations of the Company shall be to
pay to the Executive (i) his base salary and benefits for the period commencing
on the date the Employer receives the Six-Months Departure Notice and ending on
the sixth (6th) month anniversary of the date of Executive’s departure; and (ii)
a pro-rated portion of any stock awards and stock options granted to the
Executive by the Employer in fiscal year 2022 (the “2022 Awards”) in such
instance having accelerated and vested; provided, however, that to remain
eligible for the accelerated vesting of the pro-rated portion of the 2022
Awards, the Employee must remain in active employment for a minimum of six (6)
consecutive months beginning on the date the Employer receives the Six- Months
Departure Notice (such six (6) month period shall be referred to herein as the
“Departure Period”). If and to the extent the Employee does not remain in active
employment with the Employer through the end of the Departure Period, the
Employer will not accelerate the vesting of the pro-rated portion of such 2022
Awards, if any, and the Employee will forfeit all right, title and interest in
and to the 2022 Awards. By way of example, if the Employee does not accept the
revisions to this Agreement and consequently elects to terminate or not renew
this Agreement by providing the Employer with his Six-Months Departure Notice on
November 30, 2023 and remains in active employment through May 30, 2024 (the end
of the Departure Period), the Employer shall



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme005.jpg]
5 accelerate the vesting of 29/36 of the Employee’s 2022 Awards. However, should
the Employee fail to remain in active employment with the Employer through and
including May 30, 2024 (after having issued his Six-Months Departure Notice on
November 30, 2023), the Employee shall forfeit his 2022 Awards in its entirety.
For the avoidance of doubt, all 2022 Awards, if any, not otherwise accelerated
and vested pursuant to this Section 2.2 and unvested stock awards or stock
options granted to the Executive during the Employment Period but remaining
unvested as of the date the Executive issues his Six-Months Departure Notice to
the Employer will not be accelerated and the Executive will not be entitled to
receive any acceleration of or receipt of any such unvested stock awards or
stock options under the terms of those agreements and shall forfeit the same.
2.3 Duties. The Executive will have such duties as are described in the Position
Description for Executive Vice President, Chief Financial Officer and the job
titles and reporting structure appearing in attached Schedule A to this
Agreement, as well as those assigned or delegated to the Executive by the Chief
Executive Officer of the Employer (“CEO”). The Executive shall report to the
CEO. The Executive will devote his entire business time, attention, skill, and
energy exclusively to the business of the Employer and its Affiliates, as the
case may be, will use his best efforts to promote the success of the business,
and will cooperate fully with the CEO or Board of Directors of Employer, as the
case may be, in the advancement of the best interests of the Employer and its
Affiliates. 3. Compensation – See Schedule A for additional detail on
Executive’s compensation under this Agreement. 3.1 Basic Compensation. (a)
Salary. The Executive will be paid a salary at an annualized rate of $425,000
per year, subject to the provisions of Section 6 and increased as provided below
(the “Salary”), which will be payable in equal periodic installments according
to the Employer’s customary payroll practices, but no less frequently than
monthly. Any increase in the Salary shall be made from time to time, and at the
sole discretion and approval of, the CEO or the President. (b) Benefits. The
Executive will, during the Employment Period, be entitled to participate in such
retirement, bonus, life insurance, hospitalization and medical plans or
insurance coverage, disability, and other employee benefit plans, programs and
policies of the Employer (collectively, “Plans”) as are generally made available
by the Employer from time to time. All of the plans, agreements, and
undertakings of the Employer set forth above shall be called, collectively, the
“Benefits.” Any Benefits hereunder shall be subject to such local, state or
federal tax reporting requirements as may be in effect at any time during the
Employment Period. 3.2 Annual Performance Bonus. As additional incentive
compensation for the services to be rendered by the Executive pursuant to this
Agreement, the Executive shall be eligible to receive a bonus for each fiscal
year during the Term of this Agreement (the “Annual



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme006.jpg]
6 Performance Bonus”). The Annual Performance Bonus will be determined by the
CEO or the President and shall be based upon thresholds relating to certain
quantitative and qualitative goals set by the Board of Directors, in its sole
discretion. In order to be eligible for the Annual Performance Bonus, the
Executive must be employed throughout the entire fiscal year, provided however,
that if Executive’s employment is terminated prior to the end of a fiscal year
due to death, disability, or without cause (by the Employer) or by expiration of
the Employment Period, Executive shall be entitled to receive such Annual
Performance Bonus (if any is due hereunder) pro-rated as of the effective date
of such termination or expiration and subject to Executive executing a
separation agreement and general release in the form acceptable to the Employer.
Any Annual Performance Bonus determined to be due to the Executive shall be paid
within 30 days after receipt by the Employer of audited financial statements for
the fiscal year to which the Annual Performance Bonus relates. 4. Facilities and
Expenses. The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel as the Employer deems
necessary or appropriate for the performance of the Executive’s duties under
this Agreement. The Employer will reimburse the Executive for reasonable
business expenses incurred by him on behalf of the Employer in the performance
of his duties; provided, that Executive furnishes to Employer documentation of
such expenses as is required by the Internal Revenue Service, as well as such
other documentation as the Employer may request. To be eligible for
reimbursement, the Executive must file authorization requests, to the extent
required by the Employer’s employment policies and, in all instances, expense
reports with respect to such expenses in accordance with the Employer’s
policies. 5. Vacations and Holidays. The Executive will be entitled to paid
vacation during the Employment Period. Such vacation shall be taken in
accordance with the vacation policies of the Employer in effect for its
employees as amended from time to time. Vacation must be taken by the Executive
at such time or times as mutually agreed by the CEO or President of the
Employer. The Executive will also be entitled to the paid holidays as set forth
in the Employer’s policies. Vacation days and holidays during any calendar year
that are not used by the Executive during such calendar year may not be used in
any subsequent calendar year, nor will the Executive be paid for unused vacation
or holidays. 6. Termination. 6.1 Events of Termination (a) Death: Disability. In
the event of the Executive’s death or Disability, his employment with the
Employer shall be deemed terminated as of the end of the month in which such
death or Disability occurs, and all rights, duties and obligations of the
Parties hereunder shall thereupon cease, except for the Executive’s obligations
under Section 7 and Section 8 hereof (in the case of a termination due to
Disability), and the Employer’s obligations under Section 3.2.



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme007.jpg]
7 (b) By The Employer for Cause. The Executive’s employment with the Employer
may be terminated by the Employer for Cause, upon written notice to the
Executive. Upon any such termination all rights, obligations and duties of the
parties hereunder shall immediately cease (including, but not limited to, the
payment by the Employer of all Compensation), except for the Executive’s
obligations under Section 7 and Section 8 hereof. (c) By The Employer Without
Cause. The Employer may terminate the Executive’s employment at any time upon
not less than ninety (90) days’ advance written notice without Cause. Upon
expiration of such notice period all rights, obligations and duties of the
parties hereunder shall immediately cease, except for the Executive’s
obligations under Section 7 and Section 8 hereof and the Employer’s obligations
under Section 6.2(c) and any obligation the Employer may have under any stock
award or stock option agreement. (d) Termination By Executive. The Executive may
terminate his employment with the Employer for Employer’s Material Breach of the
terms of this Agreement upon written notice to the Employer which is not
corrected within fifteen (15) days of Executive’s written notice to the
Employer, or upon not less than sixty (60) days’ advance written notice of
resignation to the Employer, provided, however, that after receipt of such
notice of resignation, the Employer may, in its discretion accelerate the
effective date of such termination at any time by written notice to the
Executive. Termination by Executive for Employer’s Material Breach shall be
deemed a termination by Employer without cause. Upon the effective date of any
such termination, all rights, obligations and duties of the parties hereunder
shall immediately cease, except for the Executive’s obligations under Section 7
and Section 8 hereof and the Employer’s obligations under Section 6.2(d), and
any obligation the Employer may have under any stock award or stock option
agreement. 6.2 Termination Pay. Effective upon the termination of the Employment
Period, the Employer will be obligated to pay the Executive (or, in the event of
his death, his designated beneficiary) only such compensation as is provided in
Section 3.2 and Section 6.2, all of which will be subject to Executive’s or
Executive’s authorized agent’s, guardian’s or estate’s, (in the case of
termination pursuant to Section 6.1(a)) execution of a separation agreement and
general release in the form acceptable to the Employer. For purposes of this
Section 6.2, the Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as the Executive may designate by
notice to the Employer from time to time or, if the Executive fails to give
notice to the Employer of such a beneficiary, the Executive’s estate. (a)
Termination upon Disability. If this Agreement is terminated by either party as
a result of the Executive’s Disability, the Employer



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme008.jpg]
8 will continue to pay to the Executive his Salary through the end of the month
in which the Disability is deemed to have occurred. (b) Termination by Death. If
the Employment Period is terminated because of the Executive’s death, the
Employer will pay to the Executive’s designated beneficiary the Executive’s
Salary through the end of the month in which the death occurred. (c) Termination
by the Employer Without Cause or Termination by Employee for Material Breach. If
the Employer terminates the Executive’s employment without Cause, or the
Employee terminates for Employer’s Material Breach, the Employer will continue
to pay the Executive his Salary for a period of twelve (12) months after the
effective date of such termination. (d) Termination by the Executive. If the
Executive terminates his employment, the Employer will continue to pay the
Executive his Salary for the notice period provided by the Executive with
respect to his termination. 7. Non-Disclosure Covenant: Employee Inventions. 7.1
Acknowledgments by the Executive. The Executive acknowledges that (a) during the
Employment Period and as a part of his employment, the Executive will be
afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) since the Executive possesses substantial expertise and skill with
respect to the Employer’s business, the Employer desires to obtain exclusive
ownership of each Employee Invention, and the Employer will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; (d) the Compensation provided to Executive hereunder,
together with the consideration provided to the Executive under the Related
Agreements, constitute good and sufficient consideration for the Executive’s
agreements and covenants in this Section 7; and (e) the provisions of this
Section 7 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information and to provide the Employer with exclusive ownership
of all Employee Inventions. 7.2 Agreements of the Executive. In consideration of
the Compensation to be paid or provided to the Executive by the Employer under
this Agreement, the Executive covenants as follows: (a) Confidentiality (i)
During and at all times following the Employment Period, the Executive will hold
in confidence the Confidential Information and will not disclose it to any
person except with the specific prior written consent of the Employer or except



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme009.jpg]
9 as otherwise expressly permitted by the terms of this Agreement. (ii) Any
trade secrets of the Employer will be entitled to all of the protections and
benefits under applicable trade secret laws. If any information that the
Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Executive hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security. (iii) None of the foregoing obligations and restrictions
applies to any part of the Confidential Information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Executive. (iv) The Executive will not remove from
the Employer’s (or any Affiliate’s) premises (except to the extent such removal
is for purposes of the performance of the Executive’s duties at home or while
traveling, or except as otherwise specifically authorized by the Employer) any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”). The Executive recognizes that, as between the Employer and
the Executive, all of the Proprietary Items, whether or not developed by the
Executive, are the exclusive property of the Employer. Upon termination of this
Agreement by either party, the Executive will return to the Employer all of the
Proprietary Items in the Executive’s possession or subject to the Executive’s
control, and the Executive shall not retain any copies, abstracts, sketches, or
other physical embodiment of any of the Proprietary Items. (b) Employee
Inventions. Each Employee Invention will belong exclusively to the Employer. The
Executive acknowledges that all of the Executive’s writing, works of authorship,
and other Employee Inventions are works made for hire and the property of the
Employer, including any copyrights, patents, or other intellectual property
rights pertaining thereto. If it is determined that any such works are not works
made for hire, the Executive hereby assigns to the Employer all of the
Executive’s right, title, and interest, including all rights of copyright,
patent, and other intellectual



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme010.jpg]
10 property rights, to or in such Employee Inventions. The Executive covenants
that he will promptly: (i) disclose to the Employer in writing any Employee
Invention; (ii) assign to the Employer or to a party designated by the Employer,
at the Employer’s request and without additional compensation, all of the
Executive’s right to the Employee Invention for the United States and all
foreign jurisdictions; (iii) execute and deliver to the Employer such
applications, assignments, and other documents as the Employer may request in
order to apply for and obtain patents or other registrations with respect to any
Employee Invention in the United States and any foreign jurisdictions; (iv) sign
all other papers necessary to carry out the above obligations; and (v) give
testimony and render any other assistance, in support of the Employer’s rights
to any Employee Invention. 7.3 Disputes or Controversies. The Executive
recognizes that should a dispute or controversy arising from or relating to this
Agreement be submitted for adjudication to any court, arbitration panel, or
other third party, the preservation of the secrecy of Confidential Information
may be jeopardized. All pleadings, documents, testimony, and records relating to
any such adjudication will be maintained in secrecy and will be available for
inspection by the Employer, the Executive, and their respective attorneys and
experts, who will agree, in advance and in writing, to receive and maintain all
such information in secrecy, except as may be limited by written agreement among
them. 8. Non-Competition and Non-Interference. 8.1 Acknowledgments By the
Executive. The Executive acknowledges that: (a) the services to be performed by
him under this Agreement are of a special, unique and unusual character; and (b)
the Compensation provided to the Executive hereunder, together with the
consideration provided to the Executive under the Related Agreements, constitute
good and sufficient consideration for the Executive’s agreements and covenants
in this Section 8; and (c) the provisions of this Section 8 are reasonable and
necessary to protect the Employer’s business. 8.2 Covenants of the Executive. In
consideration of the acknowledgments by the Executive, and in consideration of
the Compensation to be paid or provided to the Executive by the Employer, the
Executive covenants that he will not, directly or indirectly: (a) during the
Non-competition Period, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend the



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme011.jpg]
11 Executive’s name or any similar name to, lend Executive’s credit to or render
services or advice to, any business whose activities compete in whole or in part
with the activities of the Employer within those geographical areas in which the
Employer performed or performs such services (any of the foregoing a
“Competitive Business”); provided, however, that the Executive may purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
Competitive Business (but without otherwise participating in the activities of
such Competitive Business) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934; or (b) whether for the Executive’s own account
or the account of any other person (i) at any time during the Non-competition
Period solicit, employ, or otherwise engage as an employee, independent
contractor, or otherwise, any Person who is or was an employee of the Employer
at any time during the Non-competition Period or in any manner induce or attempt
to induce any employee of the Employer to terminate his employment with the
Employer and who has access to, or possesses, Confidential Information, trade
secrets, or other knowledge regarding the Employer that could give a competitor
an unfair advantage; or (ii) at any time during the Non- competition Period,
interfere with the Employer’s relationship with any Person, including any person
who at any time during the Non- competition Period was an employee, contractor,
supplier, or customer of the Employer. 8.3 Enforceability; Notice. If any
covenant in Section 8.2 is held to be unreasonable, arbitrary, or against public
policy, such covenant will be considered to be divisible with respect to scope,
time, and geographic area, and such lesser scope, time, or geographic area, or
all of them, as a court of competent jurisdiction may determine to be
reasonable, not arbitrary, and not against public policy, will be effective,
binding, and enforceable against the Executive. The period of time applicable to
any covenant in Section 8.2 will be extended by the duration of any violation by
the Executive of such covenant. The Executive will, while the covenant under
Section 8.2 is in effect, give notice to the Employer, within three days after
accepting any other employment (including self-employment), of the identity of
the Executive’s employer. Employer may notify such employer that the Executive
is bound by this Agreement and, at the Employer’s election, furnish such
employer with a copy of this Agreement or relevant portions thereof. 9. General
Provisions. 9.1 Injunctive Relief and Additional Remedy. The Executive
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of this Agreement (including any provision of
Section 7 and Section 8) would be irreparable and that an award of monetary
damages to the Employer for such a breach would be an inadequate remedy.
Consequently, the Employer will have the right, in addition to any other rights
it may have, to



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme012.jpg]
12 obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief. 9.2 Covenants of Sections 7 and 8 are Essential and Independent. The
covenants by the Executive in Section 7 and Section 8 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement, offered
employment to the Executive or offered the Executive the Salary and Benefits and
other consideration provided hereunder. The Executive’s covenants in Section 7
and Section 8 are independent covenants and the existence of any claim by the
Executive against the Employer under this Agreement or otherwise, or against any
affiliate of Employer, will not excuse the Executive’s breach of any covenant in
Section 7 or Section 8. If the Executive’s employment hereunder expires or is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of the
Executive in Section 7 and Section 8. 9.3 Representations and Warranties by the
Executive. The Employer and Executive each represents and warrants to the other
that the execution and delivery by it or him of this Agreement do not, and the
performance of it or his obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to it or him, as the case may be; or (b) conflict with, result in the
breach of any provisions of or the termination of, or constitute a default
under, any agreement to which it or he, as the case may be, is a party or by
which it or he, as the case may be, is or may be bound. 9.4 Obligations
Contingent on Performance. The obligations of the Employer hereunder, including
its obligation to pay the compensation provided for herein, are contingent upon
the Executive’s performance of the Executive’s obligations hereunder. 9.5
Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by either party in
exercising any right, power, or privilege under this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement. 9.6
Binding Effect; Delegation of Executive’s Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any Affiliate to which Employer may assign this Agreement or any
entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred, but the Employer’s



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme013.jpg]
13 obligations will remain in full force and effect, notwithstanding such
assignment. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated or assigned. 9.7 Notices. All notices,
consents, waivers, and other communications under this Agreement must be in
writing and will be deemed to have been duly given when (a) delivered by hand to
the address(es) below, or (b) one business day after deposit with a nationally
recognized overnight delivery service (receipt and next day delivery requested),
in each case to the appropriate addresses set forth below (or to such other
addresses as a party may designate by notice to the other parties): If to
Employer: Patrick Industries, Inc. 107 W. Franklin St. Elkhart, IN 46516 Attn:
Andy L. Nemeth If to Executive: Jacob R. Petkovich 2521 Croydon Road Charlotte,
NC 28209 9.8 Entire Agreement: Amendments. This Agreement, as it may be amended
from time to time, as well as a letter to Executive setting forth the Relocation
payment he shall receive, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all Prior Agreements (as the
same may have been amended from time to time) and other agreements or
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto. 9.9 Governing Law: Venue and
Jurisdiction. If a proceeding or claim relating or pertaining to this Agreement
is initiated by either party hereto, such proceeding or claim shall and must be
filed in any state court in Elkhart County, Indiana or federal court located in
South Bend, Indiana, and this Agreement and such proceeding or claim shall be
governed by and construed under Indiana law, without regard to conflict of laws
principles. 9.10 Section Headings: Construction. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms. 9.11
Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme014.jpg]
14 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. 9.13 Section 409A. (a) General Compliance. This
Agreement is intended to comply with Section 409A or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A. Notwithstanding the foregoing, Employer makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall Employer be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non- compliance with Section 409A. (b) Specified Employees.
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with the Executive’s termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date following the
six-month anniversary of the termination date or, if earlier, on the Executive’s
death (the “Specified Employee Payment Date”). The aggregate of any payments
that would otherwise have been paid before the Specified Employee Payment Date
shall be paid to the Executive in a lump sum on the Specified Employee Payment
Date and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule. (c) Reimbursements. To the extent
required by Section 409A, each reimbursement or in-kind benefit provided under
this Agreement shall be provided in accordance with the following: (i) the
amount



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme015.jpg]
15 of expense eligible for reimbursement, or in-kind benefits provided, during
each calendar year cannot affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year; (ii) any
reimbursement of an eligible expense shall be paid to the Executive on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; and (iii) any right to reimbursements or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit. (d) Tax Gross-ups. Any tax gross-up payments provided under this
Agreement shall be paid to the Executive on or before December 31 of the
calendar year immediately following the calendar year in which the Executive
remits the related taxes.



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme016.jpg]
16 IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as
of the date above first written above. “EMPLOYER” Patrick Industries, Inc. By:
/s/ Andy L. Nemeth Andy L. Nemeth Its: Chief Executive Officer “EXECUTIVE” /s/
Jacob R. Petkovich Jacob R. Petkovich



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme017.jpg]
17 SCHEDULE A NAME: Jacob R. Petkovich JOB TITLE: Executive Vice President of
Finance Chief Financial Officer Treasurer REPORTING STRUCTURE: Andy L. Nemeth,
President and Chief Executive Officer BASE AND SHORT TERM INCENTIVE (CASH)
COMPENSATION: Executive’s base salary will be $425,000 annualized and paid on a
bi-weekly pay cycle. Executive’s base salary will be reviewed annually with
future adjustments based on achieving approved objectives and organizational
goals outlined by Employer’s executive leadership as well as market references.
Executive will also be eligible to participate in the Executive Short Term
Incentive (STI) program. This component of Executive’s compensation is intended
to recognize his individual contributions to the success and profitability of
Employer. Executive’s target incentive will be set annually in alignment with
Employer’s Executive Compensation Plan as approved by the Compensation Committee
of Employer Board of Directors. The actual award is dependent upon the
Employer’s consolidated performance and can range from 0% to 200%. Executive’s
2020 STI target is included below in the sign-on compensation section. LONG-TERM
INCENTIVE (“LTI”): In addition, Executive will be participating in the Executive
Long Term Incentive program with target performance and time based grants of
Employer stock in the form of RSUs (Restricted Stock Units). This grant will
generally be awarded in the first quarter of the performance period begin date
and will cliff vest three years from the date of the grant. The award is 80%
performance dependent with the Employer’s 3-year cumulative EBITDA target and
can range from 0-200% of the target grant. The award will be 20% time-based
restricted shares which will cliff vest after the conclusion of the 3-year
performance period. Executive’s 2020 LTI target is included below in the sign-on
compensation section. CAR ALLOWANCE: Executive will be eligible for a monthly
automobile allowance of $1,000. This allowance is intended to represent all
expenses related to using Executive’s personal automobile to complete the
responsibilities of his role.



--------------------------------------------------------------------------------



 
[patrickemploymentagreeme018.jpg]
18 CELL PHONE ALLOWANCE: Executive will be eligible for a monthly phone
allowance of $90.00 reimbursement through Concur. BENEFITS: Executive’s
employment includes all of the below benefits starting immediately upon
Executive’s Start Date:  Paid Vacation; 20 days per year o Vacation time starts
on anniversary date, not calendar and per policy thereafter. o Team members who
voluntarily terminate for Cause during their first year of employment will not
be paid out for any unused vacation time.  Employer Holidays  Full Suite
Employee Benefits including health and dental coverage through Blue Cross Blue
Shield, life, and vision coverage for Executive and his dependents.  Company
Contributing Health Savings Account  401k  Tuition Reimbursement Program  Gym
Club Reimbursement  Short Term Disability Benefits will be reviewed with
Executive during his orientation process. Executive is eligible for the
foregoing benefits in accordance with the programs currently offered to
full-time, salaried employees. The benefits described in Schedule A are subject
to change in accordance with the Employer’s annual and periodic reviews of its
executive compensation program and related changes as approved by the Board of
Directors and health and welfare benefits programs which are reviewed and
adjusted as deemed necessary by management on an annual or periodic basis.



--------------------------------------------------------------------------------



 